Action by plaintiffs against defendants to cancel certain notes secured by deed of trust to defendant, H. R. Leary, trustee, on the ground that they were paid, and to have said trustee to cancel said deed of trust in the office of the register of deeds of Chowan County, N.C. for restraining order, etc.
Upon motion of defendants, the court below rendered judgment as in case of nonsuit against plaintiffs and they assigned error and appealed to the Supreme Court.
The evidence is to be taken in the light most favorable to plaintiffs, and they are entitled to the benefit of every reasonable intendment upon the evidence, and every reasonable inference to be drawn therefrom.
We think there was sufficient evidence, more than a scintilla, to be submitted to the jury as to payment of the notes. As the case goes back to be heard before a jury, we will not set out the evidence.
For the reasons given the judgment is
Reversed. *Page 832